ON THE MERITS.
Howe, J.
The plaintiff in this case having, on the sixteenth November, 1866, obtained a judgment against the defendant, caused a writ of fieri facias to be issued thereon, under which the sheriff seized, as property of defendant, the schooner Matilda.
On the twelfth December, 1866, William Schroeder, third opponent, enjoined the sale, claiming to be the sole owner of the schooner by purchase from the defendant in March, 1866.
The plaintiff, in answer to the opposition, alleged that the sale from Windhorst to Schroeder, if any there was, was simulated.
Upon the trial of this issue, the third opponent established the reality of the sale to the satisfaction of the Judge a quo, and the opposition was maintained and the injunction perpetuated. No objection was made to the testimony adduced by the opponent, and it seems to sustain the judgment; and, in a case like this, the opinion of the Judge before whom the cause was tried is entitled to great weight. 6 La. 31; 10 A. 92; 561; 14 A. 224.
It is therefore ordered and adjudged that the judgment from which the plaintiff has appealed be affirmed with costs.
Rehearing refused.